VICKERY, J.
1. Conditions expressed in policy of life insurance must be complied with before there can be recovery on policy.
2. Statements made in an insurance policy if not true are conditions which defeat going into effect of policy and make it void though party makes statements innocently.
S. In action by beneficiary to recover on life policy, statements by insured, in application which becomes part of policy, that he had mever been treated by physician or never had any ailment of any kind, held to avoid recovery on policy, when in fact ingured, prior to writing policy, had been in hospital and had explofa-tory operation performed on him and was found to have bad case of cancer from which he died, and of which insurer did not know until death of insured.
(Sullivan, PJ. and Levine, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.